Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 04/21/2020, assigned serial 16/854,137 and titled “Collision Warning System for Safety Operations of Autonomous Vehicles.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s arguments filed on 06/03/2022 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  None of the prior art is deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2015/0025784 A1 (Kastner reference) which disclosed an intelligent forward collision warning system for an ego vehicle.  As described by Kastner, the forward collision warning system includes a first TTC computing unit that computes a time to collision for the ego vehicle in relation to a first preceding vehicle; and a second TTC computing unit computes a second TTC (TTC2) for the ego vehicle in relation to a second preceding vehicle.  Kastner teaches that the first TTC computing unit compares the first TTC (TTC1) with a threshold TTC1 and triggers the waring unit when TTC1 falls below the threshold TTC1 value.  Kastner might teach that the threshold TTC1 is increased when the TTC2 is smaller than the threshold TTC2.  Kastner is not quite disclosing or even suggesting “if the determined time to collision is less than a threshold or the time to collision decreases for a predetermined number of consecutive planning cycles, generating a warning signal to alert an operator of the ADV.”  
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667